DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (U.S. Pub No. 20180118033).
Regarding claim 1, Lu et al. disclose a battery consumption prediction of an electric vehicle, the battery consumption prediction device comprising at least one processor configured to calculate a battery consumption of the electric vehicle (0019, 0040), wherein the at least one processor includes: a collection module configured to collect first information indicating an overall state of the electric vehicle and second information indicating an external environment of the electric vehicle (See paragraph 0040; the first information collected which is overall state of the electric vehicle is disclosed by Lu et al as in- transit data (See paragraph 0014) and the second information indicating an external environment of the electric vehicle (See paragraph 0015), and generate prediction data based on the first information and the second information (See paragraph 0040); and a prediction module configured to receive the prediction data from the collection module and derive a predicted consumption of a battery of the electric vehicle (See paragraph 0040).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Pub No. 20180118033).
Regarding claims 13-15, Lu et al. disclose the battery consumption prediction device  wherein the first information includes a drive mode, a drive speed, a number of occupants, a weight of loaded load, a center of gravity, a rapid acceleration history and a rapid deceleration history of the electric vehicle, and a temperature, a usage period, an output, a capacity and a life of the battery; and wherein the second information includes a current time, a temperature and a weather condition around the electric vehicle at the current time, and a traffic state of a route on which the electric vehicle is driving and; further comprising an output display configured to display a battery power level calculated based on the predicted consumption or the actual consumption, and display a drivable distance of the electric vehicle based on the battery power level.  (See paragraph 0014-0017, 0066) wherein it is obvious to one of ordinary skill in the art to have the first information and the second information to include all the data and to also display the drivable distance of the vehicle based on the battery power level for informing the occupant 

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose wherein the prediction module is further configured to: obtain a difference between the predicted consumption and an actual consumption of the battery that is calculated by measuring the battery in real-time, and an absolute value of the difference; provide a first feedback that reduces a reliability value of the predicted consumption if the absolute value of the difference exceeds a first value; and provide a second feedback that increases the reliability value of the predicted consumption if the absolute value is equal to or less than the first value. 
Nor does the prior arts disclose wherein the collection module is connected to be able to communicate with at least one of a sensing unit, a communication unit, an object detector, a driving operator, a vehicle driver, a location data generator, a navigation, or a main electronic control unit (ECU) of the electric vehicle, and 68Docket 3130-3338 wherein if a time interval or a distance interval has passed, the collection module is further configured to collect the first information and the second information from at least one of the sensing unit, the communication unit, the object detector, the driving operator, the vehicle driver, the location data generator, the navigation, or the main ECU of the electric vehicle.  
Claims 16-33 are allowed.
The prior art fails to disclose a  battery consumption prediction system of an electric vehicle, the battery consumption prediction system comprising: a collection device configured to collect first information indicating an overall state of the electric vehicle and second information indicating an external environment of the electric vehicle, and generate prediction data; a prediction server configured to derive a predicted consumption of a battery of the electric vehicle based on the prediction data generated by the collection device; and a user equipment configured to display a result calculated by the prediction server, wherein the prediction server is further configured to calculate a difference between the predicted consumption and an actual consumption of the battery, and generate a feedback changing a reliability value of the predicted consumption.  
Nor does the prior art disclose a method for predicting a battery consumption of an electric vehicle, the method comprising: collecting first information and second information; preprocessing the first information and the second information to generate prediction data; deriving a predicted consumption of a battery of the electric vehicle using the prediction data as an input value; measuring in real-time a battery power level of the electric vehicle and subtracting the measured battery power level from an initial battery power level to calculate an actual consumption; obtaining a difference between the predicted consumption and the actual consumption and an absolute value of the difference; and evaluating a reliability of the predicted consumption according to a magnitude of the absolute value of the difference.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chakra et al. (U.S. Patent No. 8,949,629) disclose a method for predicting battery power usage includes, collecting information relating to battery power consumption due to tasks performed by the physical computing system powered by a battery, and notifying a user in response to a determination that tasks associated with an upcoming event stored in a calendar application of the physical computing system are projected to exhaust the battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661